department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division apr uniform issue list xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx legend taxpayer a plan b irac company company e financial_institution f financial_institution g amount xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx dearxxxxxxxxxxxxxx this is in response to your request dated date submitted by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that a distribution equal to amount was made from plan b which was maintained by company d taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_402 of the code was due to the fact that he never received notice regarding company d's intent to distribute amount nor did taxpayer a receive the initial distribution check taxpayer a represents that he participated in plan b maintained by company d company d was acquired by company eon date in company d attempted to contact taxpayer a to inform him that plan b was terminating and to provide taxpayer a with information about the distribution options available company d sent the information to an address that had not been used by taxpayer a in almost four years after not receiving a response from taxpayer a company d issued a check for amount and sent it to the previous address taxpayer a had no knowledge of the check being mailed to him until he received a form_1 099-r for tax_year e-mailed from financial_institution f taxpayer a contacted financial_institution f and a representative of financial_institution f was able to ascertain that the original check had never been processed or cashed a replacement check for amount dated date was issued to taxpayer a taxpayer a deposited amount on date into ira c held by financial_institution g taxpayer a further represents that amount has not been used for any other purpose based on the above facts and representations taxpayer a requests that the service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of amount from plan b sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_402 defines eligible_rollover_distribution as any distribution to an employee of all or any portion of the balance_to_the_credit of an employee in a qualified_trust except the following distributions a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made -- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for a specified period of years or more and b any distribution to the extent the distribution is required under sec_401 a and c any distribution which is made upon hardship of the employee sec_402 defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a qualified_trust iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 maintained by an eligible_employer as described in sec_457 a and vi an annuity_contract described in sec_403 revproc_2003_16 i r s date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted by taxpayer a is consistent with his assertion that the failure to accomplish a timely rollover of amount was due to the fact that he never received the original distribution check of amount issued by company d therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan b provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount to ira c will be considered a valid rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representatives pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact xxxxxxxxxxxx id xxxxxxxxx at xxx xxx-xxxx please address all correspondence to se t ep ra t1 sincerely yours carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter
